Per Curiam.
This is a mandamus proceeding to compel the Secretary of the County Democratic Executive Committee to furnish relator a copy of the poll list at Election District No. 2 in Volusia county at the primary election held May 10, 1904. A motion to quash the alternative writ was filed, setting forth among other grounds the failure of said writ to negative other adequate remedy. Upon the hearing of this motion the following order was made: “Motion is granted and the relator is allowed to amend his writ and petition as he may be advised.” No further or other order appears in the transcript, and the writ of error mentions specifically this *284order and none other. Such an order is interlocutory and will not support a writ of error. Gates v. Hayner, 22 Fla. 325.
The writ is dismissed.
Shackleford, C. J., Cockrell and Whitfield, JJ., concur.
Taylor, Hocker and Parkhill, JJ., concur in the opinion.
wfflwsewswtRWWJA»/»*